The appeal is on the record, there being no bill of exceptions. The only question on which the record invites consultation is the sufficiency of the judgment of conviction *Page 497 
entered on the verdict of the jury: "The defendant is adjudged guilty of Murder in the 1st Degree" followed by a sentence to the penitentiary "for the term of her natural life."
The judgment, while it does not follow the usual and technical form "that it is considered, ordered and adjudged by the court that the defendant is guilty of murder in the first degree," is under the authorities sufficient to warrant a judgment of sentence; which necessarily implies a judgment of conviction. Carmichael v. State, 213 Ala. 264, 104 So. 638; Talbert v. State, 140 Ala. 96, 37 So. 78.
The record and proceeding of the Circuit Court appearing in all things regular, the judgment will be affirmed.
Affirmed.
ANDERSON, C. J., and THOMAS and BOULDIN, JJ., concur.